DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “other body parts” recited on line 13 is vague and indefinite. The specification does not explicitly define what part or parts of body that belong to “other body parts” as claimed. Therefore, the metes and bounds of the claim cannot be determined. Independent claims 7 and 14 also include the same limitations.
Regarding claim 1, “the HRTF from external source loudspeakers” recited on line 5 and “the HRTF from desired virtual loudspeaker locations” recited on lines 5-6 lack clear antecedent basis.
Regarding claim 1, “two or more internal transducers” has been introduced on line 24. It is unclear whether “a transducer” as recited on line 25 and “front left and right internal transducers” and “rear left and right transducers” recited on lines 34-36 are part of “two or more internal transducers”.
Regarding claim 7, “the acoustic far-field” recited on line 9 and “the HRTF from desired virtual loudspeaker locations” recited on lines 9-10 lack clear antecedent basis.
Regarding claim 7, it is noted that the composite HRTF comprises PRTF and remainder HRTF (lines 7-20). However, lines 21-24, “a complete HRTF” is being defined as “comprising the composite HRTF and the remainder HRTF”. Does this mean that “a complete HRTF” includes 2 “remainder HRTF”? 
Regarding claim 7, line 39, “the derived, composite HRTF” lacks clear antecedent basis.
Regarding claim 14, line 5 “the HRTF from desired virtual loudspeaker locations” lacks clear antecedent basis.
Regarding claim 14, lines 12, “other body parts” is vague and indefinite because they could include pinnae and the ear canal which should be excluded from the remainder HRTF component based on the definition of PRFT as recited on lines 7-9.
Claim 14 does not have a period at the end of the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 102(a) as being anticipated by Woelfl et al. (hereafter Woelfl; US 20180192226 A1).
Regarding claim 14, Woelfl ‘226 discloses a system for reproducing 3D sound in headphone type devices (e.g., Fig. 34, 35 or 36) whereby a composite Head-Related Transfer Function (HRTF) that is uniquely and mathematically correlated in amplitude and phase characteristics versus frequency to a HRTF from external source loudspeakers in an acoustical far-field (the pinna cues include frequency and phase response, [0050]) and matches the HRTF from desired virtual loudspeaker locations in the acoustical far-field is generated (the claimed feature reads on 3D virtualization implemented by a headset, instead of using external speakers such as those shown in Fig. 7, speakers mounted in the headset in Fig. 34, 35 or 36 are being used, the sounds from speakers in the headset will simulate virtual speakers in the far field), the system comprising:
a mathematically correlated, mutually associated and distance-invariant Pinnae- Related Transfer Function (PRTF) component that characterizes acoustical effects of a pinnae and an ear canal (the natural PRTF based on the physical placement of the speakers in the headphones relative to the ear canal); and
a mathematically correlated, mutually associated and complementary remainder HRTF component that characterizes acoustical effects of a head, shoulders, torso, lap and other body parts associated exclusively with acoustic output, which is sound, propagating from the same external source loudspeakers and desired virtual loudspeakers as the PRTF component (HRTF with pinna influences suppressed or excluded, [0174], [0175]),
whereby the mathematically correlated, mutually associated and distance-invariant PRTF component can be realized by an acoustical means (the speakers in the headphones), through the use of two or more internal transducers of a headphone device oriented in a unique geometry relative to an ear canal entrance (e.g., see Fig. 4, 9, 22-24 or 25), such that the PRTF’s amplitude (spectral) and phase (time varying) characteristics versus frequency, over the sound reproduction range of the headphone device, will be replicated in a manner consistent with and mathematically correlated to a HRTF from external source and virtual loudspeakers located in the acoustical far-field relative to the ear canal (the limitation defined by “whereby the PRTF component…” does not serve to distinguish, no limitation is being positively stated; another interpretation, speakers shown in Fig. 34, 35 or 36 reads on the claimed acoustical means); and
whereby the mathematically correlated, mutually associated and complementary remainder HRTF component, in conjunction with virtual channel mixing, equalization and delay, can be realized through signal processing by analog circuitry or DSP to replicate the remainder HRTF’s amplitude (spectral) and phase (time varying) characteristics versus frequency (the limitation defined by “whereby the remainder HRTF component …” does not serve to distinguish, no limitation is being positively stated; another interpretation, filter with transfer function having pinna influences being suppressed as stated in [0174]); and
whereby there is a direct, one-to-one correlation between an audio input channel (e.g., the channel for left ear), the external source loudspeaker associated with the derivation of a composite HRTF (the definition of HRTF between external speaker and the left ear) and an internal headphone transducer (shown Fig. 34, 35 or 36), for at least two channels of the headphone device (the signal applied to speaker on each side of the headphones).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woelfl ‘226.
Regarding claim 15, Woelfl ‘226 discloses acoustical means (speakers on the headset as shown in Fig. 34, 35 or 36, [0174], [0175], [0191]) and electrical means (at least one filter with transfer function), but fails to explicitly show analog circuitry or DSP. In a different embodiment, Woelfl teaches signal processing by analog circuitry or digital filter ([0067], [137], [0176]). Thus, it would have been obvious to one of ordinary skill in the art to modify the headset embodiment as shown in Woelfl ‘226 by utilizing analog circuitry or digital filters as taught in other embodiment in order to implement the filter for processing the audio signal with the remainder HRTF.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
On p. 12, applicant argued that Riggs does not show the remainder HRTF for head, torso, shoulders and other body parts, not just ILD and ITD effects. It is stated above that the instant application fails to define what considers as “other body parts” that would contribute the response of the remainder HRTF. Claim 7 does not specify “acoustic PRTF mechanism”. Claim 14 states that “PRTF component can be realized by an acoustic means”. Claim 14 does not positively state that PRTF component of the claimed invention is using an acoustic means realizing PRTF component.
On p. 13, applicant argued that Brown’s models are non-personalized. The office disagrees. Pinna for one person is expected to be different from another. The model is designed based on the size of the listener being provided ([0014]). Thus, the models are personalized for the listener with the specific size being provided for the models.
On p. 14, applicant argued that Brown discloses processing occurred prior to headphones (116). The audio signal is being processed before being sent to speakers mounted in headphones in Brown. This is the same for the claimed invention.
On p. 15, applicant argued that Woelfl does not disclose the PRTF and remainder HRTF as claimed, plus Fig.4 shows external loudspeaker placements, but not showing speakers within a headphone or headset. Woelfl discloses many embodiments. Fig. 34, 35 or 36 explicitly shows speakers mounted on headphones. Paragraph [0002] clearly discloses natural direction pinna cues and binaural synthesis of virtual sound sources creating 3D audio virtualization. Pinna cues includes the responses imposed by the pinna and the ear canal ([0050]). The natural pinna cues are induced by speakers placed on the headset in one embodiment ([0191]). Thus, the claimed PRTF reads on the pinna cues discloses in Woelfl. The claimed remainder HRTF reads on the HRTF with pinna influences being suppressed ([0174]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654